Citation Nr: 0323148	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as nervous breakdown with stress, 
anxiety, and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.  

A personal hearing before the undersigned was held by 
videoconference in March 2003.  A transcript of the hearing 
is of record.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  

Certain additional development of the evidence must be 
undertaken before the claim is adjudicated on appeal.  The 
Veterans Claims Assistance Act of 2000 (the VCAA), which was 
enacted November 9, 2000, heightened the duty of VA under 
earlier law to assist claimants with the development of 
evidence, and provide the claimant with notice, concerning 
their claims.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  Implementing regulations were published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)); with 
certain exceptions pertaining to new and material evidence 
claims, these regulations were made effective as of the date 
of enactment of the VCAA.  See 66 Fed. Reg. 45,620.  

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The veteran's claim was filed in February 2000.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) held in Karnas v. Derwinski that when a 
statute or regulation changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary.  See Karnas, 1 Vet. 
App. 308 (1991).  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit held that when an claim has been decided 
by the Board and is before the Court on appeal, remanding the 
claim under Karnas for application of section 3(a) of the 
VCAA (which contain the provisions, codified as 38 U.S.C.A. 
§§ 5103 and 5103A, defining VA's duties to assist claimants 
with the development of evidence and to provide claimants 
with certain notice concerning evidence that would support 
their claims) would require the retroactive application of a 
statutory provision when Congress did not so provide and 
therefore, was impermissible.  Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

The procedural posture of the instant case is distinguishable 
from that in Kuzma, where the decision of the Board denying 
the claim was entered before the enactment of the VCAA and 
was final.  Here, while the claim was filed before the 
enactment of the VCAA, VA has not completed its review and 
final consideration of the claim.  Therefore, the Board finds 
that the holding in Kuzma does not apply to this case.  
Accordingly, the pending claim is subject to the VCAA and 
must be reviewed in the light of its requirements.  Karnas.

The statement of the claim characterizes the psychiatric 
disability in concern in broad terms, referring to nervous 
breakdown, stress, anxiety, and PTSD.  The veteran contends 
that he developed psychiatric difficulties ("nervous 
breakdown") during service, has suffered with the same 
psychiatric difficulties ever since service, and in addition, 
has developed PTSD as a result of traumatic events that he 
experienced during service.  The Board notes the psychiatric 
diagnoses currently carried by the veteran:  anxiety 
disorder, rule-out PTSD, stated by his treating VA physician 
in January 2002, and anxiety and PTSD, stated by his treating 
private physician in October 2001.

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
Likewise, a claim must be adjudicated under all legal 
theories that are applicable to it.  Id.  Here, the 
allegations of the claimant and the current medical records 
warrant development and adjudication of the claim as one for 
service connection for both PTSD and an acquired psychiatric 
disorder other than PTSD.  

The Board notes that the proof needed to establish service 
connection for PTSD differs from, and is more specific than, 
that needed to establish service connection for another 
acquired psychiatric disorder.  

When the disability in concern is an acquired psychiatric 
disorder other than PTSD, service connection may be shown by 
affirmative evidence showing inception or aggravation of the 
disorder during service or through statutory presumptions.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  When the disorder is first diagnosed after service, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may be established for 
psychosis in particular on the basis of a presumption under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 
and 1137; 38 C.F.R. §§ 3.303, 3.307 and 3.309(a) (2002).  If 
manifested by a veteran to a compensable degree within one 
year after his or her separation from a period of active 
service consisting of 90 days or more during a period of war 
or after December 31, 1946, psychosis is presumed to have 
been incurred by the veteran during service.  38 C.F.R. 
§ 3.307(a), 3.309(a).  In the alternative, service connection 
may be established under 38 C.F.R. § 3.303(b) for an acquired 
psychiatric disorder other than PTSD by (a) evidence of (i) 
the existence of a chronic psychiatric illness in service or 
during any applicable presumption period established by 38 
C.F.R. § 3.307 and (ii) present manifestations of the same 
chronic disease, or (b) when a chronic disease is not present 
during service, evidence of continuity of symptomatology.  

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD, which is founded on a diagnosis 
referring to one or more stressors (stressful experiences) 
verified to have occurred during service.  It is noted that 
this regulation was revised effective March 7, 1997.  See 64 
Fed. Reg. 32, 807 (June 18, 1999).  Because the veteran's 
claim was filed in February 2000, it is governed by the 
current (revised) provision.

Under the current (revised) version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).

The last-stated requirement, that an alleged stressor be 
shown by evidence other than the claimant's own word, is 
suspended under certain conditions.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to the combat, 
then in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.  For VA purposes, to engage in combat with the 
enemy means to participate directly in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999), 
65 Fed. Reg. 6257 (October 18, 1999); see 38 U.S.C.A. 
§ 7104(c) (West 2002).  

After reviewing the record, the Board finds that additional 
development of the evidence should be undertaken before the 
claim is decided.  The development needed in this case is 
required by the VCAA.  

Records

First, efforts should be made to secure specific additional 
documentation that could substantiate the claim.

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to the claim, and if the records could not 
be secured, to so notify the claimant.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

At his March 2003 personal hearing, the veteran, who served 
in the United States Navy, testified that he had a "nervous 
breakdown" while on his ship, the USS Newman, when it was in 
the waters off the Philippine Islands and was treated by a 
physician on the ship.  He also indicated at the personal 
hearing, through his representative, that he was treated 
continuously since service for psychiatric symptoms like 
those that he experienced during service:  from 1946, shortly 
after he was discharged from service, to 1948, by his family 
doctor, a private physician; from 1948 to 1957, by another 
private physician; from 1957 to 1999, by two other private 
physicians; and from 1999 to the present, by his current 
private physician.  The earliest-dated medical records 
concerning treatment for psychiatric problems that are 
contained in the claims file are a hospital record showing 
that the veteran had inpatient treatment for "anxiety 
neurosis" for several days in 1956.  Also part of the claims 
file is a January 2000 statement of one of the two private 
physicians whom the veteran said he saw during the 1957-99 
period indicating that that the physician acquired the 
veteran as a patient in 1964 and began treating him for 
stress and anxiety in 1969.  Medical records of later date 
document treatment that the veteran received for psychiatric 
illness from approximately 1987.

It appears to the Board that, even though in some cases the 
veteran testified that the physician in question is no longer 
living, the RO should attempt to identify and obtain all 
medical records that could illustrate that the veteran has 
suffered continuously with psychiatric illness since service.  
The RO should request that the veteran provide all of the 
identifying information needed to attempt to secure those 
records.

Service medical records were obtained by the RO from the 
National Personnel Records Center (NPRC).  None of these 
showed or suggested that the veteran had received medical 
consultation or treatment for psychiatric illness while on 
the USS Newman or in any other circumstances.  However, it 
appears to the Board that the RO should attempt to obtain any 
specific service medical records that could confirm the 
consultation and treatment in question.  The RO has not made 
a specific request for such records, and no federal 
department or agency has advised VA that the records do not 
exist or the custodian does not have them.  See 38 C.F.R. 
§ 3.159(c)(2).  The RO should request that the veteran 
provide all of the identifying information needed to attempt 
to secure such records.

At the same time, all outstanding medical records concerning 
psychiatric treatment received by the veteran currently 
should be secured.  At his personal hearing, the veteran 
testified that he was being treated for psychiatric problems 
at the VA medical facility in Toledo, Ohio.  A January 2002 
statement by his physician there has been associated with the 
claims file, but the treatment records have not.  Likewise, 
the veteran appeared to suggest at his personal hearing that 
he was treated for psychiatric problems soon after service at 
a VA medical facility.  Records of any such treatment also 
should be sought.  The RO should request that the veteran 
provide all of the identifying information needed to attempt 
to secure such records.

Also, in order to substantiate the claim concerning PTSD 
specifically, the RO must ensure that it has obtained all 
documentation that could help VA adjudicators determine 
whether the veteran experienced during service one or more of 
the stressful experiences (stressors) that he has described 
in support of his claim.  See 38 C.F.R. § 3.159(c)(2)(i).  
Such documentation includes, but is not necessarily limited 
to, the veteran's service personnel records and any current 
statements by the service department or an appropriate 
federal agency.  The question whether a stressor alleged by a 
claimant has been verified is one of fact to be resolved by 
VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
determination is to be made with reference to the "places, 
types and circumstances" of a veteran's service.  38 C.F.R. 
§ 3.303(a) (2002).

In a statement dated in March 2003, the veteran described the 
stressors that he had encountered during service in the 
United States Navy.  First, he recounted that while working 
as a gunner with 40 mm. artillery on the USS Newman, he 
witnessed the ship being threatened by enemy suicide pilots 
many times and as a result, felt himself to be constantly on 
the watch in a life-threatening situation whenever he 
performed the duties of a gunner.  Second, he recounted that 
when the USS Newman sank an enemy submarine on March 27, 
1945, he was manning a battle station and in the thick of 
combat, which included "violent gun fire" and approaches by 
enemy suicide pilots.  Third, he said that during the March 
27, 1945 episode, one of the suicide pilots struck and sank 
another ship in the fleet, the USS Lloyd, and he helped to 
bringing the wounded and dead from the USS Lloyd onto his 
ship.  Fourth, he recounted that when the USS Newman went to 
drydock after losing a propeller, it was replaced by the USS 
Ward, which then was torpedoed by the enemy.  He said that he 
often felt "sad" thinking that but for the lost propeller, 
it would have been his own ship that was thus hit.  

The first three alleged stressors are combat-related, because 
they concern experiences culled during direct participation 
in a hostile encounter with the enemy, but the fourth is not.  
Thus, the fourth-alleged stressor must be corroborated by 
other evidence.  38 C.F.R. § 3.304(f).  The first-, second-, 
and third-alleged stressors do concern combat.  However, the 
veteran's participation in combat remains to be shown.  His 
Notice of Separation confirms that the veteran served aboard 
the USS Newman.  However, other than the allegations that he 
has made, there is no evidence that the veteran was engaged 
in combat with the enemy while aboard the USS Newman or 
otherwise during his service.  For example, the decorations 
and awards listed in his Notice of Separation are not 
necessarily indicative of combat service.  Neither the Notice 
of Separation nor other documentation confirms that the 
veteran ever performed the duties of a gunner while serving 
aboard the USS Newman or verifies the dates of his service on 
that ship.  Therefore, on the basis of the evidence now 
present in the claims file, the Board cannot conclude that 
the veteran engaged in combat with the enemy.  

At this point, therefore, his account of the stressful 
experiences encountered during combat situations on the USS 
Newman cannot be considered verified.  Id.  Rather, those 
accounts must be buttressed by evidence indicating that he is 
a veteran of Naval combat to which those alleged combat 
events bear some relation, id., or by evidence directly 
proving that those alleged combat events occurred and under 
circumstances from which his participation at least may be 
inferred.  See Suozzi v. Brown, 10 Vet. App. 307, 310-11 
(1997) (exposure of a veteran to a specific traumatic event 
may be inferred from credible evidence showing the 
involvement of his unit in that event); see also Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002).  Such proof must 
include confirmation that the veteran was serving on the USS 
Newman on the dates, or during the periods, during which the 
combat events in question took place.

Documentation in the claims file reflects that the RO 
attempted to obtain from the NPRC service personnel records 
and other service department records showing that the veteran 
performed combat service or that the events that he described 
as stressors in support of his claim actually took place.  
However, the NPRC reported in November 2002 that after an 
"extensive and thorough search," it could not locate the 
records and had concluded that continued efforts to do so 
would be "futile."  The basis of this conclusion appeared 
to be that the records in question were not at the NPRC.

It appears to the Board, the determination of the NPRC 
notwithstanding, that it would not be futile for VA to 
continue to search for records that would support the account 
given by the veteran of stressful events he experienced while 
in service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  Such records might include, apart from the 
individual personnel file of the veteran, which the RO has 
determined is not available at the NPRC, the history or 
histories of the USS Newman covering the period during which 
the veteran served aboard that ship and sick call records.  
It is not at all clear that all possible custodians of such 
records have been polled.  Therefore, the RO should attempt 
to obtain documentation verifying the stressors alleged by 
the veteran from appropriate federal agencies other than the 
NPRC, including the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  

At the same time, because it has determined that his service 
personnel records are unavailable at the NPRC, the RO should 
attempt to obtain alternative documentation verifying that 
the veteran served on the USS Newman during the period 
embracing the stressful events that he has alleged took place 
on that ship.  Such records could include, in addition to the 
ship's history or histories, the documentation stating the 
reasons for his receiving the decorations and awards listed 
on his Notice of Separation, which might possibly be on file 
at the office of the Chief of Naval Operations.  Statements 
of others who may have served with the veteran on the USS 
Newman, if supported by official records, also could be 
probative.

After obtaining all available documentation that is relevant 
to the question of stressors, the RO should prepare, and 
associate with the claims file, a written summary of those 
stressors that it concludes have been verified, either by 
direct independent evidence showing that the alleged events 
took place or by evidence showing that the veteran served in 
combat that was related to the particular stressors alleged.

Medical examination

Second, a VA psychiatric examination is needed to decide the 
veteran's claim. 

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide any claim for 
compensation.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

Under the new law, a need for a medical examination or 
opinion in the decision of the claim exists "if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including the 
statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).  See also 38 C.F.R. 
§ 3.159(c)(4)(i).

The medical evidence now of record includes, in addition to 
current diagnoses of anxiety disorder and PTSD, respectively, 
medical opinions suggesting that the veteran developed, or 
may have developed, his current psychiatric illness as a 
result of his experiences during service.  For example, the 
private physician's statement of January 2000 referred to 
above allows that it is "possible" that the veteran's 
current stress and anxiety is service related, and the 
October 2001 private physician's statement referred to above 
declares that the veteran suffers "from anxiety and post-
traumatic stress disorder from his time spent in service."  
However, these statements are not accompanied by examination 
findings or otherwise supported by a discussion of clinical 
data.  

Therefore, a VA psychiatric examination is required to 
resolve the claim, and in particular, the question whether 
the psychiatric disorder or disorders which the veteran has 
currently indeed are attributable to his service.  Such an 
examination should be secured by the RO on remand.

The examination should be concerned with the etiology of all 
acquired psychiatric disorders with which it is concluded the 
veteran suffers, to include PTSD if it appears it may be 
linked to a verified stressor.   See 38 C.F.R. § 3.304(f).  
However, if before the examination is performed, the RO has 
concluded that none of the stressors alleged by the veteran 
in support of his claim of entitlement to service connection 
for PTSD may be considered to be verified, the examination 
should concern only acquired psychiatric disorders other than 
PTSD.  

If PTSD is included in the scope of the VA examination, the 
examination report also should discuss the DSM-IV standard 
for the diagnosis of PTSD and explain how it applies to the 
veteran's case.  The revised standard of proof governing 
service connection claims for PTSD, by providing that the 
record of the claim must contain a PTSD diagnosis rendered in 
accordance with § 4.125, incorporates the revised diagnostic 
criteria for PTSD contained in American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders-IV (DSM-IV).  The DSM-IV diagnostic standard is 
more favorable to a veteran seeking service connection for 
PTSD than is the earlier standard, contained in DSM-III.  
Unlike the DSM-III standard, the DSM-IV standard for 
assessing whether a stressor is sufficient to cause PTSD is a 
subjective one.  Under DSM-IV, it is not necessary for the 
diagnostician to conclude that the stressor in concern would 
trigger PTSD in almost anyone.  Rather, the DSM-IV diagnostic 
criteria are satisfied if a person actually has developed 
PTSD as a result of exposure to a traumatic event that caused 
him or her to respond with intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  The notice must refer to the 
time period established by the VCAA in which evidence may be 
submitted in support of a claim.  See Disabled American 
Veterans, 327 F.3d at 1353-54.

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by this 
section, as did the decision in Disabled American Veterans.  

The RO sent the veteran and his representative notice in May 
2001 that was intended to fulfill the requirements of section 
5103.  That notice reviewed what the evidence must show to 
establish entitlement to service connection for a disability, 
discussed the respective responsibilities of VA and the 
claimant for securing such evidence, and informed the 
claimant that he could identify or submit such evidence 
within one year of the date of the notice.  Insofar as it 
concerned service connection claims in general, the notice 
was satisfactory.   See Quartuccio; Disabled American 
Veterans. However, the May 2001 notice did not discuss what 
the evidence needed to support a claim of entitlement to 
service connection for PTSD.  A second notice, addressing 
this subject in particular, was provided by the RO in 
November 2001.  However, that notice failed to inform the 
veteran that he had one year from its date to submit or 
identify the evidence that would substantiate the claim.  
Rather, it suggested that the veteran had 60 days in which to 
submit or identify such evidence.  

Therefore, it appears to the Board that with respect to his 
service connection claim as it concerns PTSD, the veteran has 
not been afforded the due process protections intended by the 
requirement in section 5103 of the VCAA that a claimant be 
notified of the one-year period in which additional material 
may be identified or submitted in support of a claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339.  He has not waived this benefit.  

On remand, therefore, the RO must issue the veteran and his 
representative notice concerning his service connection claim 
that complies fully with section 5103 of the VCAA and the 
implementing regulation.  Id.  This supplemental notice 
should include a discussion of what evidence and information 
is needed to verify the stressors that he has described in 
support of his service connection claim as it concerns PTSD.  
This supplemental notice also should include requests for 
identifying information, or the records themselves, 
concerning all psychiatric treatment received privately or at 
a VA medical facility since service the records of 


which are not now in the claims file and for identifying 
information, or the records themselves, concerning treatment 
for a "nervous breakdown" during service aboard the USS 
Newman.  As the Board notes above, such records are relevant 
to, and could help to substantiate, the service connection 
claim, particularly as it concerns an acquired psychiatric 
disorder other than PTSD.

Other matters

Before the claims file was transferred to the Board in March 
2003, the RO received additional evidence that is pertinent 
to the issue on appeal.  The most recent decision document 
addressing the issue on appeal was a statement of the case 
dated in July 2001.  The July 2001 statement of the case did 
not review this evidence, which the RO received after it had 
issued the statement of the case.  See 38 C.F.R. 
§ 19.31(b)(1) (2002).  The RO must consider this additional 
evidence in a supplemental statement of the case (SSOC) that 
is provided to the veteran and his representative in a SSOC 
if the claim is not granted on remand.  38 C.F.R. §§ 19.31, 
19.37(a) (2002).  

Likewise, the Board notes that it received the veteran's 
March 2003 statement concerning stressors at the March 2003 
videoconference hearing, which was held after the claims file 
was transferred to the Board.  The veteran did not state that 
he wished to waive initial consideration of this evidence by 
the RO.

Prior to May 1, 2003, VA's regulations provided that if 
additional evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  The new regulations, it 
should be noted, did not authorize the Board to issue a 
supplemental statement of the case.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 


(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C.A. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel of VA issued a precedential opinion, which concluded 
that DAV did not prohibit the Board from developing evidence 
in a case before it, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  On the basis of this 
opinion, the Board continued, for a short time, to request 
development by the Board's evidence development unit.

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.

Therefore, the Board must remand the claim to develop the 
evidentiary record, to correct deficiencies in the notice to 
the veteran concerning evidence needed to substantiate the 
claim, and to secure the RO's initial review of evidence that 
was received from the veteran.  Disabled American Veterans, 
327 F.3d 1339.  As well, the claim is remanded so that the RO 
may issue a supplemental statement of the case, if otherwise 
in order, addressing evidence it received after it issued the 
statement of the case and before the claims file was 
transferred to the Board.  38 C.F.R. §§ 19.31, 19.37(a).



Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The RO should write to the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  A copy of the letter should be 
sent to the veteran's representative.  
The letter also must provide the veteran 
with notice concerning the kind of 
evidence or information that would 
substantiate his claim, as it concerns 
both PTSD and an acquired psychiatric 
disorder other than PTSD.  

In particular, the veteran should be 
asked to furnish identifying information 
that the RO would need in order to 
attempt to secure (i) records of 
treatment at any VA medical facility for 
a psychiatric disorder that took place 
from the time of the veteran's separation 
from service to the present; (ii) records 
showing that the veteran was treated for 
a "nervous breakdown" while serving 
aboard the USS Newman; (ii) records that 
would show that he served aboard the USS 
Newman during the times relevant to his 
claim; (iv) records that would verify 
that he performed combat service while 
serving aboard the USS Newman and the 
particular circumstances thereof and 
records that would confirm that the 
particular 


stressful events he claims to have 
experienced while serving aboard the USS 
Newman actually took place.  

Included in such notice should be advice 
to the veteran that he may submit 
statements of former service colleagues 
who have personal knowledge of any facts 
relevant to the times and circumstances 
of his service aboard the USS Newman and 
the stressors that he claims to have 
experienced during that service or may 
identify those persons and their 
addresses so that the RO may attempt to 
secure their statements.

The notice must tell the veteran which 
evidence he is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf, must 
inform him that he has one year from the 
date of the notice in which to submit 
such evidence or information, and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183.  The veteran and his 
representative should then be given 
appropriate time to respond.

3.  The RO then should attempt to obtain 
any records, lay statements, or other 
such evidence that the veteran identifies 
in response to this inquiry.  In 
addition, the RO should attempt to obtain 
all documentation stating the reasons 
that the veteran was given each of the 
decorations and awards listed on his 
Notice of Separation; this undertaking 
should include a request to the Chief of 
Naval Operations, (OPNAV 09B33), Awards & 
Special Projects, Washington, DC 20380-
0001.   The RO should document in the 
claims file all 


attempts to secure this evidence and 
should provide appropriate notice to the 
veteran and his representative regarding 
records and information that could not be 
obtained.  

4.  After the development requested in 
the preceding paragraph has been 
completed and any new documents or 
statements received have been reviewed, 
the RO should prepare a summary of the 
following stressors that have been 
alleged by the veteran:  (i) that while 
working as a gunner with 40 mm. 
artillery on the USS Newman, he 
witnessed the ship being threatened by 
enemy suicide pilots many times and as a 
result, (ii) that while the veteran was 
manning a battle station, the USS Newman 
sank an enemy submarine on March 27, 
1945 during an episode that involved 
"violent gun fire" and approaches to 
the ship by enemy suicide pilots, (iii) 
that during the fighting on March 27, 
1945, the enemy torpedoed and sank 
another ship in the fleet, the USS 
Lloyd, and he helped to bringing the 
wounded and dead from the USS Lloyd onto 
the USS Newman, and (iv) that when the 
USS Newman went to drydock after losing 
a propeller, it was replaced by the USS 
Ward, which then was torpedoed by the 
enemy.  Each stressor listed should be 
accompanied by information, as alleged 
by the veteran or indicated by other 
evidence in the claims file, concerning 
its date or occurrence and the specific 
circumstances surrounding it.  Then, the 
RO should send this list to United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, with a 
request that it verify each stressor 
with service department records 


provided to the RO.  However, any 
stressor that the RO first determines 
may be taken as verified on the basis of 
the veteran's allegations alone should 
be eliminated from the list provided to 
USASCRUR.  If USASCRUR is unable to 
provide the verifying records, they 
should be asked to direct the RO to any 
additional appropriate sources.

The RO should document in the claims file 
all attempts to secure this evidence and 
provide appropriate notice to the 
appellant regarding records and 
information that could not be obtained.  
All additional service records obtained 
should be incorporated into the claims 
file.

5.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether he currently has one 
or more acquired psychiatric disorders 
that are related to his service.  Before 
scheduling the examination, the RO should 
review all of the evidence relevant to 
the PTSD stressors alleged by the veteran 
in support of his claim.  If, and only 
if, it concludes that one or more of the 
PTSD stressors alleged by the veteran has 
been verified, the RO should request that 
the examination include, in addition to 
assessment for an acquired psychiatric 
disorder other than PTSD, assessment for 
PTSD.  If the examination is to concern 
PTSD as well as an acquired psychiatric 
disorder other than PTSD, the RO should 
prepare a summary of the verified 
stressor or stressors for the examiner 
and associate that summary with the 
claims file.  

The examiner should review pertinent 
information in the claims file.  The 
examination should include any diagnostic 
tests or studies, such as psychological 
tests, that are deemed necessary for an 
accurate assessment.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any acquired 
psychiatric disorders found.  

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether the verified 
stressor is sufficient to support the 
diagnosis of PTSD.  If a diagnosis of 
PTSD is not made, the examiner should 
explain in the examination report why 
such a diagnosis is not warranted.  In 
considering whether to assign a diagnosis 
of PTSD, the examiner must apply the 
diagnostic criteria for PTSD contained in 
the American Psychiatric Association's 
DSM-IV; the examination report must show 
that such an analysis was performed.

If the examination results in a diagnosis 
of acquired psychiatric disorder(s) other 
than PTSD, the examiner should state in 
the examination report whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran 
developed the psychiatric disorder(s) as 
a result of his service.  If psychosis is 
diagnosed, the examiner should comment in 
the examination report whether it appears 
that the veteran manifested psychosis 
within one year after his separation from 
service and whether it is at least as 
likely as not (50 percent or greater 
likelihood) that his current psychosis is 
related to that which the veteran 
manifested within such post-service 
period.

6.  Then, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
take corrective action.

7.  The RO should readjudicate the issue 
of entitlement to service connection for 
psychiatric disability, claimed as 
nervous breakdown with stress, anxiety, 
and PTSD.  The claim must be reviewed 
under all theories of service connection 
to which the lay and medical evidence 
points.  Schroeder.  If the claim is not 
granted, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case.  
38 C.F.R. § 19.31.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim and a summary of the evidence and 
applicable law, to include the provisions 
of 38 C.F.R. § 3.304(f).  The 
supplemental statement of the case must 
include review of all evidence received 
by the RO after it issued the statement 
of the case and before the claims file 
was transferred to the Board.  The 
veteran and his representative should be 
given appropriate time to respond.  

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


